Citation Nr: 0927579	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-30 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1972 to 
February 1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In that decision, the RO denied the 
Veteran's claim for service connection for headaches.  In 
August 2008, the Board remanded the matter for further 
evidentiary development and adjudication.  The Appeals 
Management Center (AMC) again denied the Veteran's claim via 
the issuance of a supplemental statement of the case (SSOC) 
in April 2009.  

The Veteran testified before a Decision Review Officer at the 
RO in November 2007 and before the undersigned Veterans Law 
Judge at a hearing in July 2008.  Transcripts of both 
hearings have been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran does not have headaches that are related to his 
military service.


CONCLUSION OF LAW

The Veteran does not have headaches that are the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through a July 2004 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the July 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO also notified 
the Veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned July 2004 letter.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the Veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Veteran was supplied with notice pursuant to Dingess/Hartman 
via a March 2006 notice letter.  The Board does not now have 
such issues before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  The Board 
also notes that while the complete notice required by the 
VCAA was not timely provided to the Veteran, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
Veteran's service treatment records have been associated with 
the claims file, as have records of his post-service 
treatment both from private treatment providers and at 
multiple VA medical facilities.  The Veteran was provided a 
VA medical examination in February 2009; report of that 
examination has also been associated with the claims file.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinion obtained in this case is adequate, as it is 
predicated on consideration of the private and VA medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record, to include the Veteran's 
private treatment records and the statements of the Veteran, 
and provides a rationale for the examiner's inability to link 
the Veteran's claimed headaches to his time in service. 

The Board notes that, pursuant to the August 2008 remand, 
records were requested from the Social Security 
Administration but were found to be unavailable.  A formal 
finding of unavailability was entered into the record in 
November 2008, and the Veteran was notified via letter of the 
unavailable records that same month.  The Board further notes 
that, in the remand, the agency of original jurisdiction was 
directed to seek medical records from the VA Tennessee Valley 
Healthcare System from 1976 to 1999.  In its November 2008 
response, the VA facility responded that, although 
documentation showing the Veteran's appointments at the VA 
facility was available and has been associated with the 
claims file, it was unable to retrieve the requested records 
detailing notes taken pursuant to those appointments.  
Additionally, the Veteran and his representative have both 
submitted written argument, and the Veteran has testified 
before the undersigned Veterans Law Judge.  Otherwise, 
neither the Veteran nor his representative has alleged that 
there are any outstanding records probative of the claim on 
appeal that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Veteran contends that he suffered a head injury in 
service when an artillery shell struck him in the face, 
causing a contusion and rendering him momentarily 
unconscious.  He claims that he has suffered from severe 
headaches since this in-service incident.  At his hearing 
before the undersigned Veterans Law Judge, the Veteran stated 
that he was treated in service for the head injury and for 
the subsequent headaches, and that he first sought treatment 
about six months after his separation from active duty.  He 
further contended that the headaches have continued since 
service.  

Relevant evidence of record consists of the Veteran's service 
treatment records as well as records of his post-service 
treatment both with private treatment providers and at 
various VA medical facilities.  Review of the Veteran's 
service treatment records reflects that he was found to be 
normal at his January 1972 entrance medical examination, and 
he responded "No" when asked if he suffered from headaches 
on his January 1972 entrance report of medical history.  
Service treatment records do not document any instance of 
injury to the head or other trauma; the closest notation in 
the Veteran's record is an October 1972 documentation of 
trauma to the Veteran's left clavicle.  At that time, the 
Veteran was found to have a muscle strain of the left arm 
with no evidence of fracture.  No indication was made at that 
time of any trauma to the Veteran's head or face.  At his 
February 1974 separation medical examination, the Veteran was 
found to have a normal head and normal neurological system.  
No complaints of headache were noted.

Private treatment records reflect that the Veteran was 
treated in September 1994 following a workplace incident in 
which he fell approximately 10 feet and was struck in the 
face with a broken board, fracturing his zygomatic arch.  He 
underwent surgery to treat the fracture and was seen several 
times following the injury for complaints of head pain and 
facial swelling.  In October 1994, November 1994, and April 
1995 treatment visits, the Veteran specifically stated that 
he was having headaches following the workplace injury.

Post-service treatment records from the Veteran's ongoing 
treatment at various VA medical facilities reflect that he 
was given a computerized tomography (CT) scan of the head in 
July 1993, which revealed normal results with no evidence of 
sinus or dural injury.  An April 1998 CT scan revealed 
"minimal atrophy," diagnosed as a minor abnormality.  
Records further document that the Veteran was seen in January 
1997 and September 1998 with complaints of headaches.  He was 
diagnosed with headaches in December 2000; however, no 
etiology was provided at the time of the diagnosis. He was 
again seen for complaints of headaches in March 2001 and 
March 2002, at which times he reported a history of headaches 
following the 1994 head injury.  He was noted at the March 
2002 visit to have a history of "cluster headaches" dating 
back to the 1994 workplace injury.  He was again seen in 
April 2004 and September 2004; at both visits, the Veteran 
reported having suffered from headaches since the 1994 
workplace injury.  

Report of the February 2009 VA examination reflects the 
Veteran's report of having injured his head during service 
when he was struck in the head with an artillery shell.  He 
complained that he has experienced headaches almost daily 
since the in-service injury.  He further reported having been 
hospitalized for the in-service injury, which he claimed 
caused him to lose consciousness for several minutes.  
Sensory examination was within normal limits, and CT study of 
the head revealed a small chronic infarction in the right 
frontal lobe.  The examiner diagnosed the Veteran with 
cluster headaches but opined that he could not link the 
currently diagnosed disability to service without resorting 
to speculation.  In that regard, the examiner noted first 
that the etiology of cluster headache disorder is unknown in 
medical literature.  The examiner noted further that 
establishing a link between the current CT study findings of 
small chronic infarction of the right frontal lobe and the 
Veteran's current headache disorder or his claimed in-service 
injury would be "uncertain."  He concluded that a finding 
that the Veteran's current cluster headache disorder is at 
least as likely as not related to his claimed in-service 
injury would be "mere speculation."

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for headaches.  Here, 
there is medical evidence that the Veteran currently suffers 
from headaches.  However, there is no evidence of any related 
in-service injury to the head, except by way of the Veteran's 
own history.  In that connection, the Board notes that the 
Veteran's service treatment records contain no entries 
related to a head injury or loss of consciousness; the sole 
records indicating any such injury document only that the 
Veteran suffered trauma to the left clavicle in October 1972.  
At that time, the Veteran was found to have no evidence of 
fracture and was diagnosed with muscle strain of the left 
arm.  No indication is present in the Veteran's service 
treatment records to suggest that he incurred a head injury 
or was treated for headaches at any time during service.  

In multiple statements, both written and in testimony before 
the undersigned Veterans Law Judge, the Veteran has contended 
that he developed headaches following an in-service injury in 
which he was knocked unconscious when hit on the head by an 
artillery shell.  The Board finds, however, that the evidence 
does not support that history.  At his February 1974 
separation examination, the Veteran was found to have no 
problems with his head or his neurological system, and no 
problems were noted on examination.  Although he was given a 
CT examination of his head in July 1993, there is no 
indication in the record that the examination was pursuant to 
a complaint of headaches, and no abnormal findings were 
recorded on the study.  The Veteran is first noted to 
complain of headaches following the September 1994 workplace 
injury in which he suffered head trauma.  Hospital and 
treatment visits for complaints of headache following that 
injury reflect that the Veteran described his headaches as 
resulting from that incident.  Specifically, the Veteran 
noted at an April 1995 private treatment visit that he had 
suffered from headaches since the 1994 injury; he similarly 
told VA treatment providers at March 2001 and March 2002 
treatment visits that his headaches stemmed from the 
workplace injury.  The record does not reflect that the 
Veteran complained of having experienced an in-service head 
injury when being seen for his complaints of headache.  
Although the Veteran has contended otherwise, the evidence, 
viewed in its totality, does not support a finding of 
chronicity of headaches prior to the September 1994 workplace 
injury.  More importantly, however, the record contains no 
medical evidence to show that the Veteran's current headache 
disability can be attributed to service.  In February 2009, 
the VA examiner opined that it would be "mere speculation" 
to relate the Veteran's headaches to service, including in 
particular to his claimed in-service head injury.  None of 
this evidence, or any of the other competent evidence of 
record, in any way relates the Veteran's current headache 
disability to service.  Absent such evidence, the claim for 
service connection must be denied.

In this regard, the Board finds that the Veteran's averment 
of having incurred a head injury while on active duty is not 
credible in light of the absence of evidence of treatment for 
the claimed in-service injury, the absence of any sequelae 
anywhere in the Veteran's service treatment records, and the 
treatment records documenting the Veteran's post-service head 
trauma, an event to which the Veteran repeatedly attributed 
his headaches when seen over the course of several years.  
See generally Coburn v. Nicholson, 19 Vet. App. 427 (2006) 
(regarding credibility of Veteran's uncorroborated 
statements); see also Swann v. Brown, 5 Vet. App. 229, 231 
(1993) (holding that a Veteran's allegations must be viewed 
in the proper context; specifically, he is seeking monetary 
benefits, which has a significant impact on the probative 
value of his allegations).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim.  
For all the foregoing reasons, the Veteran's claim for 
service connection for headaches must be denied.  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for headaches is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


